Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kelly F. Shuppe appeals the district court’s order adopting the recommendation of the magistrate judge to affirm the Commissioner’s decision denying disability insurance benefits. We must uphold the decision to deny benefits if the decision is supported by substantial evidence and the correct law was applied. See 42 U.S.C.A. § 405(g)(West 2006 & Supp.2008); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.1996). We have reviewed the record and the parties’ briefs and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Shuppe v. Commissioner, No. 5:07-cv-00057-FPS-JES, 2008 WL 4296747 (N.D.W.Va. Sept. 18, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.